DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2020-0085882, filed on 07/13/2020 in Korea.

Information Disclosure Statement
The IDS filed on 05/07/2022 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 05/07/2022 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 9-10, 16 and 19  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi [US 2006/0209406].
Regarding claim 1, Choi discloses a display device (figures 1-8 and 9) comprising:
a display panel (1, figures 1 and 9);
a first lift member (a left linkage mechanism, figure 9) connected to a side of the display panel and including a first elevation member (4 & 8a, figure 9) rotating in a first rotation direction (figure 9);
a second lift member (a right linkage mechanism, figure 9) connected to another side of the display panel and including a second elevation member (7 & 5a, figure 9) rotating in a second rotation direction different from the first rotation direction (figure 9);
a drive member (13, figure 9) connected to the first lift member and the second lift member, the drive member rotating the first elevation member (4, figure 9) and the second elevation member (7, figure 9);
a first link member (5, figure 9) having a side connected to the first elevation member (4, figure 9);
a second link member (8, figure 9) having a side connected to the second elevation member (7, figure 9);
a first syne gear (a left bottom gear 102, figure 9) connected to another side of the first link member, the first sync gear rotating in association with rotation of the first elevation member (4, figure 9); and
a second sync gear (a right bottom gear 102a, figure 9) engaged with the first sync gear and connected to another side of the second link member, the second sync gear rotating in association with rotation of the second elevation member (7, figure 9).


Regarding claim 7, Choi discloses a third elevation member (7a, figure 9) connected to an upper portion of the display panel (figure 9); a fourth elevation member (4a, figure 9) spaced apart from the third elevation member and connected to another upper portion of the display panel (figure 9); a first connection member (6a, figure 9) connecting a side of the first elevation member to a side of the third elevation member; and a second connection member (6, figure 9) connecting a side of the second elevation member to a side of the fourth elevation member.
Regarding claim 9, Choi discloses wherein the first lift member varies in height by rotation of the first elevation member, the second lift member varies in height by rotation of the second elevation member, and a ratio of a height change of the second lift member to a height change of the first lift member is determined by a gear ratio of the first sync gear and the second sync gear (a rotation pair of gears controls the raising up/down position(s) of the first and second lift members, figure 9).
Regarding claim 10, Choi discloses wherein the gear ratio of the first sync gear and the second sync gear is 1:1 (the left and right gears are the same radius, figures 5-6 and 9), and in case that the display panel is lifted up or down, a lifting speed of the side of the display panel is equal to a lifting speed of the another side of the display panel (because the left and right gears are the same radius, the rotation of speed of each gear is the same, then a lifting speed of the side of the display panel is equal to a lifting speed of the another side of the display panel, figure 9).
Regarding claim 16, Choi discloses wherein the first link member and the second link member move up as the display panel is lifted up, and the first link member and the second link member move down as the display panel is lifted down (figure 9).
Regarding claim 19, Choi discloses wherein the first sync gear (a left gear 102, figure 7) and the second sync gear (a right gear 102a, figure 7) each include a position mark (A, figure 7) that identifies whether the display panel is maximally lifted up.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Park et al. [US 2018/0114471].
Regarding claim 2, Choi discloses the claimed invention except for wherein the drive member includes a linear motor that expands or contracts in a width direction of the display panel.
	Park et al., disclose a rollable display device (10, figures 1-7) comprising at least one driving rod member (231, figures 6-7), wherein the driving rod member is controlled by a linear motor (210, figures 6-7) that expands or contracts in a width direction of the display panel (figures 6-7).
	It would have been to one of ordinary skill in the art at the time the invention was made to add a motor with the driving member of Choi, as suggested by Park et al., for the purpose of providing a linear actuator to the driving rod member of the display device.
Regarding claim 3, Choi, in view of Park et al., disclose wherein a side of the drive member (a left side of the drive member 13, figure 9) is rotatably connected to the first elevation member (figure 9), and another side of the drive member (a right side of the drive member 13, figure 9) is rotatably connected to the second elevation member (7, figure 9).
Regarding claim 6, Choi, in view of Park et al., disclose wherein the drive member moves up as the display panel is lifted up, and the drive member moves down as the display panel is lifted down (figure 9).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kim et al. [US 10,534,402].
Regarding claim 8, Choi discloses a panel support member (2, figure 9) covering at least a part of a surface of the display panel (1, figures 1 and 9), wherein another side of the third elevation member and another side of the fourth elevation member are rotatably coupled to the panel support member (100, figure 9).
	Choi discloses the claimed invention except for the panel support member includes a plurality of segments.
	Kim et al., disclose a rollable display device (1, figures 1-11) comprising a panel support member (4, figure 9) and a plurality of segments (41, figure 9).
	It would have been to one of ordinary skill in the art at the time the invention was made to add the panel support design member of Kim et al. having a plurality of segments,  with the rollable display device of Choi, for the purpose of providing a strengthening to support the linkage mechanism and the display panel within the rollable display device.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Choi.
Regarding claim 20, Choi discloses wherein the first sync gear and the second sync gear are each a spur gear (102, figures 7 and 9).
	Choi discloses the claimed invention except for wherein the first sync gear and the second sync gear are each a helical gear.
Official notice is taken that the helical gears are among the best-known gear types to use in the industrial gear manufacture.  Because helical gears has teeth that are set on an angle to the gear axis, it provides more torque and a higher load carrying capacity.
It would have been to one of ordinary skill in the art at the time the invention was made to use the helical gear type for the pair of gears of Choi, for the purpose of providing more power transmitting gears in-cooperation with the linkage mechanism of the rollable display device.

Allowable Subject Matter
Claims 4-6, 11, 12-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 4 discloses the combination features of “wherein the side of the drive member is connected to a middle portion of the first elevation member, and the another side of the drive member is connected to a middle portion of the second elevation member.”  These features, in conjunction with other features, as claimed in the combination features of the claims 3, 2 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  
The claim 5 discloses the combination features of “wherein the drive member expands to increase a distance between the first elevation member and the second elevation member when the display panel is lifted up, and the drive member shortens to decrease a distance between the first elevation member and the second elevation member when the display panel is lifted down.”  These features, in conjunction with other features, as claimed in the combination features of the claims 3, 2 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  
The claim 11 discloses the combination features of “wherein a number of teeth of the first sync gear is different from a number of teeth of the second sync gear, and a lifting speed of the side of the display panel is different from a lifting speed of the another side of the display panel.”  These features, in conjunction with other features, as claimed in the combination features of the claims 9 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  
The claim 12 discloses the combination features of “wherein the first elevation member includes a first rod member and a first link connection member protruding toward the first sync gear, and the second elevation member includes a second rod member and a second link connection member protruding toward the second sync gear.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 13-15 depend on the allowed claim 12.
 	The claim 17 discloses the combination features of “a first stopper protruding in a direction crossing a length direction of the first link member and limiting a maximum descending distance of the first link member; and a second stopper protruding in a direction crossing a length direction of the second link member and limiting a maximum descending distance of the second link member.”  These features, in conjunction with other features, as claimed in the combination features of the claims 16 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 18 depends on the allowed claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
10/28/2022